DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: it recites verbatim as claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al USPN 7,171,281 in view of Misbhauddin et al US 2015/0100942.
Regarding claim 1
Weber et al teaches 
establishing an interrupt-driven system model based on an interrupt sequence diagram, wherein the interrupt sequence diagram is comprised of interaction objects, interaction fragments, constraints and verification attributes; providing that an interaction event within interrupt combined fragments and an event outside the interrupt combined fragments have no temporal partially-ordered relation because when interrupts may happen and get processed are uncertain; in terms of a priority of the interrupts, providing that execution of an interrupt fragment with a high priority can break execution of an interrupt with a low priority, but the execution of the interrupt with the low priority cannot break the execution of the interrupt with the high priority; in terms of a conditional expression, providing that if the conditional expression is true, then a interrupt task can be triggered, otherwise, the interrupt task cannot be triggered (column 50, line 41, in the delegation model, the following two kinds of objects are involved in event handling: event sources and event listeners. An event source gives rise to events. Some examples of event sources include: devices that generate interrupts; interval timers; sensors; and user inputs from a graphical user interface (GUI). An event listener is an object that is interested in the events generated by a particular event source. An event listener indicates its interest in an event source by registering or subscribing with the source dynamically. An event source can have multiple listeners, and an event listener can register with multiple event sources. The delegation model requires that all listeners for a particular type of event implement a corresponding interface (set of methods), which is referred to herein as the notification interface for the event type. When an event occurs, the event source notifies each of its listeners by calling the appropriate method from the notification interface for the event, passing the event object as an argument. The delegation model is a variant of the observer design pattern) and (column 50, line 60, a notification method of an event listener should execute, at most, a few instructions (e.g., set a variable or signal a condition) before returning, and it should not block. If further actions are required, a notification method can signal a task that will carry out the actions on behalf of the listener. If an event listener does not need to respond to some types of events generated by an event source, the event listener can provide an empty (no-op) implementation for the corresponding notification methods. A listener can deregister itself when it no longer needs event notifications);
 sequentially converting the basic interaction fragments and the composite interaction fragments into corresponding automaton models (column 42, line 41, referring to FIG. 70, one embodiment of an agent based control architecture processed on an operating system 805 is shown in which an agent software 806 is associated with software that includes models 808, 810, 812, and 814, also referred to as encapsulations. Each agent 806 represents a structural hardware architecture and has the ability to communicate with servomotors (servo encapsulation 808), inputs/outputs (I/O encapsulation 810), Distributed Data Services (DDS model 812), and dynamic configuration data (configuration model 814). In some circumstances, the agent 806 may not have to communicate with a servomotor or I/O model. If the agent functionality does not require communication with other models, the subordinate model software does not perform a functional operation and is deemed a null model (i.e., performs no specific operation). The architecture may remain the same for every agent, regardless of the functions performed by each agent. The models preferably remain flexible so that the agent software can interact with any of a variety of servomotors, I/Os, data access methods, and configurations) and (column 47, line 12, Interactive control of the control system is preferably limited to one operational user at a time. While an unlimited number of users can have read-only permission to view the status of the control system, only one operator at a time has read-write permission to change control values within the control system. The control system HMI allows delegation of read-write data access to another device (e.g., a wireless terminal), but this transfer of control only occurs through a master panel by an operator that has appropriate system access privileges. Other types of user interaction devices are allowed to interact with the system (with read-only permission) such as data acquisition devices including data mass storage units, computer disks, modems, and ethernet communication boards. The HMI agent also provides safety protection to the hardware portion of the system. Any operator initiated action that could potentially damage the system equipment will preferably cause an operator warning. The operator then has the option to continue or stop initiation of the system control action. Graphical interfacing to hyper text markup language (HTML) and Java-based applications interact with the HMI agent software. Thus, viewing the status of the production process interactively from a remote area is possible. It should be appreciated that HTML and Java programming languages are commonly used for Internet interfaces, and should be readily understood to those skilled in the art. Additionally, the control system includes a message handler agent which handles various messages generated by other software agents. Such messages are typically debug messages, exception messages, and failure messages. These messages are character strings that software agents send to a device, such as a computer monitor, a printer, a computer disk, an e-mail file, a pager, or an Internet connection, as well as other electronic devices);
combining the automaton models obtained in step 3 into one automaton model, whereby a converted automaton model from the interrupt-driven model is obtained (column 42, line 41, referring to FIG. 70, one embodiment of an agent based control architecture processed on an operating system 805 is shown in which an agent software 806 is associated with software that includes models 808, 810, 812, and 814, also referred to as encapsulations. Each agent 806 represents a structural hardware architecture and has the ability to communicate with servomotors (servo encapsulation 808), inputs/outputs (I/O encapsulation 810), Distributed Data Services (DDS model 812), and dynamic configuration data (configuration model 814). In some circumstances, the agent 806 may not have to communicate with a servomotor or I/O model. If the agent functionality does not require communication with other models, the subordinate model software does not perform a functional operation and is deemed a null model (i.e., performs no specific operation). The architecture may remain the same for every agent, regardless of the functions performed by each agent. The models preferably remain flexible so that the agent software can interact with any of a variety of servomotors, I/Os, data access methods, and configurations); 
extracting the verification attribute in the interrupt sequence diagram, and adding the verification attribute as a constraint to the converted automaton model (column 1, line 46, the bulk-in/bulk-out manner in which these machines operate is such that the battery cans are extracted in random fashion from a bin thereby requiring proper orientation to begin the processing and are then output from the machine into another bin after processing. The processed cans are then transported in bulk to another processing station whereupon the bin extraction and article orientation functions are again repeated thus duplicating unnecessary handling and time consuming operations. Others of these machines operate on a theory of back pressure wherein the battery cans are stacked and urged to a processing station by applying a force to the backed up cans to force the articles through the processing machine. There must always be a supply of battery cans on the input side to maintain sufficient pressure to keep the `pump primed` thereby facilitating processing throughput. Such methods of input and output preclude the tracking of individual battery cans during processing and between discrete machines. The manufacturer therefore loses information about individual cans between product assembly or processing steps. A consequence of the random input and output is a loss of quality control on individual articles with the result being that there is little to no process data available on the articles, and what data is available is not in alignment with quality control samples taken from the processing line);
 extracting the constraints in the interrupt sequence diagram, and adding the constraints to the converted automaton model (column 59, line 1, the electronic scheduler extracts product quantity, priority, and time to complete from the order entry system. These three elements of data make up an in order entry. An Enterprise Resource Planning (ERP) system may be utilized to determine the amount and types of raw material that need to be processed to create the quantities needed by the customer. Coordination takes place between the ERP and the Scheduler that puts the raw materials at the production line at the correct time and in the correct quantity. The scheduler then generates a production recipe. The recipe is downloaded to the control system as a dynamic configuration file. The downloaded configuration is then implemented into the normal production process by activating or deactivating process modules on the production line); 
describing an automaton as an input format acceptable to an automaton verification tool  (column 35, line 23, During the handle failure operation 726, the process station controller interacts with the control coordinator 610, as well as the process modules and continuous feed indexer associated therewith. The cycle stop shutdown operation 728 likewise interacts with the control coordinator 610, process module controllers, and continuous feed indexer 7. Further, a diagnostics operation 734 is available with the process station controller in which a diagnostic tool 732 interacts with the process station controller to perform diagnostic functions.
verifying with the automaton verification tool (column 35, line 23), during the handle failure operation 726, the process station controller interacts with the control coordinator 610, as well as the process modules and continuous feed indexer associated therewith. The cycle stop shutdown operation 728 likewise interacts with the control coordinator 610, process module controllers, and continuous feed indexer 7. Further, a diagnostics operation 734 is available with the process station controller in which a diagnostic tool 732 interacts with the process station controller to perform diagnostic functions). Weber et al teaches automation modeling and verification but doesn’t teach explicitly sequence diagram obtained in step 1 into basic interaction fragments and composite interaction fragments, however Misbhauddin et al teaches [0104] Diagram 100 of FIG. 1A depicts the structural, behavioral, and functional UML model views which the present invention uses to construct an integrated UML model. The Integrated Metamodel of the present invention is composed of one model from each view. Class diagram from structural view 102a, sequence diagram from behavioral view 102b and use case diagram from functional view 102c are used as core models for composing the integrated metamodel. Although UML metamodel does not differentiate between model elements, subsets of UML metamodel are referred to herein as class diagram metamodel, sequence diagram metamodel and use case diagram metamodel. These subsets include all model elements that are used when constructing respective models. Block diagram 100b of FIG. 1B depicts integration and refactoring components 104 which implement the integration and refactoring method]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sequence diagram for message passing in modeling. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into software development where system verification is required in development and to verify development phase and if needed interruption can be done to stop or pause activities and debug the software.

Regarding claim 6
Misbhauddin et al teaches 
a method in the step 6 of adding the verification attribute into the automaton obtained in step 4 comprises, getting a negation of the expressions describing a task timeout attribute and a data consistency attribute, and adding the negative expressions into the automaton as time constraint expressions according to the method described in step 5 into the automaton [0224] since this refactoring targets lazy classes and delegating lifelines in order to reduce the complexity of the God Use case, it does not have any negative effect on the model. But some patterns make use of Delegating Classes to provide multiple views of information such as Model-View-Controller (MVC) pattern. It is difficult to detect and differentiate whether delegation in behavior is done to provide multiple views of model to a view or using lazy middle man classes to forward messages. Hence, one important side effect of the Decompose God Use Case model refactoring is its inability to differentiate between the above-mentioned functionalities provided by middle man classes in the integrated model. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sequence diagram for message passing in modeling. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into software development where system verification is required in development and to verify development phase and if needed interruption can be done to stop or pause activities and debug the software and task can be timeout. 

Regarding claim 7
Weber et al teaches 
a method in step 7 of describing the automaton as an input format acceptable to the automaton verification tool comprises converting information of the automaton obtained in step 6 into a file format acceptable to the verification tool (column 56, line 62, Further, the implementation independent interface provides a method to monitor client commands and server responses, which is useful as a debugging tool as well as a monitoring tool. System troubleshooters can see what was sent as a request and what was returned as a response. Also, it can be determined when messages were sent and what control system framework components sent the messages. The client registers with the interface to receive all commands and their responses. The client may then process the data and/or display the data).

Regarding claim 8
Rejection of claim 1 is incorporated and further claim 8 recite similar limitation as claim 1 therefore rejected under same rationale.

Regarding claim 9
Rejection of claim 1 is incorporated and further claim 8 recite similar limitation as claim 1 therefore rejected under same rationale.

Regarding claim 10
Rejection of claim 1 is incorporated and further claim 8 recite similar limitation as claim 1 therefore rejected under same rationale.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
US 7941299 B1 Aldrich et al teaches Verification And Validation System For A Graphical Model
US 9256485 B1 Moore et al teaches System And Method For Generating Message Sequence Diagrams From Graphical Programs
US 20110083124 A1 Moskal et al teaches Software Verification Using Two-State Invariants

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL KHATRI/Primary Examiner, Art Unit 2191